584 F.2d 116
BUB DAVIS PACKING CO., INC., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 78-1236

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1978.
J. P. Darrouzet, Austin, Tex., for plaintiff-appellant.
Jamie C. Boyd, U.S. Atty., Harold O. Atkinson, Asst. U.S. Atty., San Antonio, Tex., for defendant-appellee.
Before GOLDBERG, AINSWORTH, and HILL, Circuit Judges.
PER CURIAM:


1
Agents of the United States Department of Agriculture seized certain meat from the plant of Appellant, Bub Davis Packing Company, Inc., and the plant was forced to close for a period of approximately twenty four hours when the Government inspectors were withdrawn.  Appellant brought suit under the Federal Tort Claims Act.  28 U.S.C.A. §§ 2671-2680.  The suit was tried before the District Court, without a jury, and, after considering all the evidence and arguments of the parties, the District Court entered a judgment based upon a detailed Memorandum Opinion.  Bub Davis Packing Co., Inc. v. United States, 443 F.Supp. 589 (W.D.Tex.1977).


2
After careful consideration of the record on appeal and the parties' arguments, we affirm the judgment appealed from.  Since the District Court's holding regarding the "Due Care" provision of 28 U.S.C.A. § 2680(a) provides a sufficient basis for the resolution of the jurisdictional issues, we affirm that issue solely on that basis.  Id. at 593, Part III.A.  We expressly do not reach the alternative jurisdictional issue under the "Discretionary Function" exception of 28 U.S.C.A. § 2680(a).  Id. at 593-95, Part III.B.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I